Citation Nr: 1706203	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-00 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and a bipolar disorder.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel

INTRODUCTION

The appellant served in the Army Reserves with verified periods of active duty for training (ACDUTRA) from June 23 to November 9, 1993, from August 16 to August 18, 1996, and from August 23 to August 28, 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appellant testified before the undersigned Veterans Law Judge at an April 2016 videoconference hearing, a transcript of which has been associated with the claims file. 

The case was previously before the Board in June 2016, at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that symptoms of her acquired psychiatric disorder, variously diagnosed as schizophrenia and bipolar disorder, first manifested during her initial period of ACDUTRA from June to November 1993, even though it was not diagnosed until February 1996.  

In a June 2009 letter the appellant stated that before enlisting in the service she had never experienced any signs of mental illness.  Once in the military, serving as a medic, she reported experiencing insomnia, paranoia, delusions, racing thoughts, and restlessness.  Similarly, at the April 2016 videoconference the appellant testified that during her ACDUTRA in 1993 she had been highly competitive and that the concentration required for this was part of her bipolar disorder.  She also testified that during this period of ACDUTRA, she had a lot of energy, but got very little sleep.  

Records of the appellant's first psychiatric hospitalization, at Mary Greely Medical Center in February 1996, show that she was admitted while in the midst of a psychotic episode.  She was hospitalized for 11 days, and at discharge, she was diagnosed with psychosis and rule-out bipolar disorder.  

In June 2016, the Board noted that it was unclear whether the appellant had a period of ACDUTRA in 1996, and it directed the AOJ to verify any period of ACDUTRA in 1996.  As directed, the AOJ verified that in 1996, the appellant served periods of ACDUTRA from August 16 to August 18 and from August 23 to August 28.  

An August 29, 1996 treatment record reflects that the appellant's father called her psychiatrist to report that the appellant has just been released from military training and needed to be seen.

Records of the appellant's second period of psychiatric hospitalization, at Mary Greely Medical Center in September 1996, show that at admission the appellant was experiencing auditory hallucinations.  Her father indicated that he was concerned that her military service might be too much for her to handle and "may be a precipitant to her relapse."  He also indicated that the appellant had been sent home early from military training camp because she was not coping well.

In the June 2016 remand, the Board sought an opinion as to whether the appellant's current psychiatric disability is as likely as not related to her period of ACDUTRA from June to November 1993, to include having had its onset during that period of ACDUTRA or having been aggravated during that period of ACDUTRA.  The Board also directed that the examiner render an opinion as to whether an acquired psychiatric disorder was aggravated during any period of verified ACDUTRA in 1996.  The Board specifically directed that the examiner discuss the appellant's comments regarding first experiencing subtle symptoms of bipolar disorder during her first period of ACDUTRA, as well as the clinical history recorded during the appellant's second period of hospitalization in September 1996 relating her breakdown to her second period of ACDUTRA in August 1996.  

The appellant was afforded a VA examination in August 2016.  The appellant reported that her mother took her to speak to a pastor at the church in 1989 for depression.  After examining the Veteran and reviewing the claims file, the examiner opined that the appellant's psychiatric disability is less likely than not related to her first period of ACDUTRA.  The examiner's rationale was that because the appellant experienced depression prior to enlistment, "the progression of bipolar began prior to her enlistment; prior to her period of ACDUTRA and continued through its normal progression while she was enlisted."

In a November 2016 statement, the appellant expressed her disagreement with the conclusions of the August 2016 examiner.  She indicated that her pastor saw her one time in 1989 and told her parents that she "was a normal teenager and not to worry."  The appellant reiterated previous assertions that she was psychiatrically normal prior to her first period of ACDUTRA, and she outlined her belief that symptoms of bipolar disorder started during her first period of ACDUTRA.  The appellant also noted that depression is not part of her bipolar cycle.  

Upon review, the Board finds that the August 2016 opinion is not fully responsive to the questions specified in the June 2016 Board remand.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the examiner did not discuss the appellant's lay statements regarding symptoms during her first period of ACDUTRA, and the examiner did not discuss the appellant's second periods of ACDUTRA.  

Accordingly, on remand, an addendum medical opinion should be obtained in order to determine the etiology of the appellant's current acquired psychiatric disorders.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); 38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Lastly, as the record reflects that the appellant receives ongoing mental health treatment, any updated VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a letter requesting that she identify and/or submit any outstanding private treatment records relevant to her claim.

2. After all available records have been associated with the claims file, return the claims file to the August 2016 VA examiner for an addendum opinion as to the etiology of the appellant's acquired psychiatric disorder.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

After reviewing the record and, if necessary, examining the appellant, the examiner should address the following:

(a) Is it at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder, to include schizophrenia and a bipolar disorder, had its onset during, or is otherwise etiologically related to, the appellant's first period of ACDUTRA from June 23 to November 9, 1993? 

(b) If the date of onset of the appellant's acquired psychiatric disorder, to include schizophrenia and a bipolar disorder, is identified as being before the Veteran's first period of ACDUTRA, and (a) above is answered in the negative, offer an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the appellant's acquired psychiatric disorder, to include schizophrenia and a bipolar disorder, was aggravated (permanent increase in severity beyond normal progression) by the appellant's first period of ACDUTRA from June 23 to November 9, 1993.

In answering the above questions, the examiner must consider and comment on (1) the appellant's June 2009 letter indicating that she never experienced any psychiatric symptoms prior to her first period of ACDUTRA and outlining the symptoms she first experienced during her first period of ACDUTRA; (2) the appellant's April 2016 hearing testimony regarding her symptoms during her first period of ACDUTRA; and (3) the appellant's November 2016 statement regarding the onset of symptoms of her currently diagnosed acquired psychiatric disorders, as well as her assertion that depression is not part of the cycle of her currently diagnosed bipolar disorder.  

(c) If the answers to (a) and (b) above are negative, offer an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the appellant's acquired psychiatric disorder, to include schizophrenia and a bipolar disorder, was aggravated (permanent increase in severity beyond normal progression) by the appellant's second periods of ACDUTRA from August 16 to August 18, 1996 and from August 23 to August 28, 1996.  

In so opining, the examiner must consider and comment on the clinical history recorded during the appellant's second period of hospitalization in September 1996 relating her breakdown to her second period of ACDUTRA in August 1996, to specifically include the appellant's father's comments that her recent military training might have been too much for her to handle and may have been a precipitant to her relapse.  

The examiner's report must reflect consideration of the appellant's entire documented medical history and assertions and all lay evidence, particularly records from the February 1996 and September 1996 psychiatric hospitalizations; private psychiatric records; and the appellant's lay statements regarding the onset of her psychiatric symptoms.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the appellant's claim.  If the claim is denied, supply the appellant and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




